Case 1:20-cr-00065-TSK-MJA Document 74 Filed 04/09/21 Page 1 of 5 PageID #: 308



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

       v.                                 Crim. Action No.: 1:20CR65
                                                        (Judge Kleeh)

 JAMES CHARLES COSTELLO,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On March 10, 2021, the Defendant, James Charles Costello

 (“Costello”),    appeared    before   United   States   Magistrate    Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to Count Three of the Indictment, charging him with Distribution

 of Fifty Grams or More of Methamphetamine, in violation of Title

 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)(viii).

 Costello stated that he understood that the magistrate judge is

 not a United States District Judge, and Costello consented to

 pleading   before    the   magistrate   judge.      This   Court   referred

 Costello’s plea of guilty to the magistrate judge for the purpose

 of administering the allocution, pursuant to Federal Rule of

 Criminal Procedure 11, making a finding as to whether the plea was

 knowingly and voluntarily entered, and recommending to this Court

 whether the plea should be accepted.
Case 1:20-cr-00065-TSK-MJA Document 74 Filed 04/09/21 Page 2 of 5 PageID #: 309



 USA v. COSTELLO                                              1:20-CR-65-TSK
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Costello’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that

 Costello was competent to enter a plea, that the plea was freely

 and voluntarily given, that Costello was aware of the nature of

 the charges against him and the consequences of his plea, and that

 a factual basis existed for the tendered plea.             The magistrate

 judge issued a Report and Recommendation Concerning Plea of Guilty

 in Felony Case (“R&R”) [Dkt. No. 73] finding a factual basis for

 the plea and recommending that this Court accept Costello’s plea

 of guilty to Count Three of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.        Neither Costello nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 73], provisionally ACCEPTS Costello’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count Three of the

 Indictment.

                                       2
Case 1:20-cr-00065-TSK-MJA Document 74 Filed 04/09/21 Page 3 of 5 PageID #: 310



 USA v. COSTELLO                                               1:20-CR-65-TSK
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Costello, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Costello shall each provide their

 narrative descriptions of the offense to the Probation Officer by

 April 19, 2021;

       3.    The presentence investigation report shall be disclosed

 to Costello, his counsel, and the Government on or before June 18,

 2021;   however,   the   Probation   Officer    shall   not   disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before July 2, 2021;




                                       3
Case 1:20-cr-00065-TSK-MJA Document 74 Filed 04/09/21 Page 4 of 5 PageID #: 311



 USA v. COSTELLO                                              1:20-CR-65-TSK
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before July

 16, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements    and      motions   for   departure   from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 July 26, 2021.

       The magistrate judge remanded Defendant to the custody of the

 United States Marshals Service.

       The Court will conduct the Sentencing Hearing for Costello on

 August 9, 2021, at 2:30 p.m., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,   please

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.




                                        4
Case 1:20-cr-00065-TSK-MJA Document 74 Filed 04/09/21 Page 5 of 5 PageID #: 312



 USA v. COSTELLO                                              1:20-CR-65-TSK
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 73],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: April 9, 2021.


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       5
